Citation Nr: 0930008	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent chronic 
sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1953, including combat service during the Korean 
Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record reflects that the Veteran 
has sought treatment for his chronic sinusitis frequently and 
has been prescribed antibiotic medication to treat his 
condition on numerous occasions.

2.  The Veteran's chronic sinusitis has not been treated 
surgically.


 
 
 
CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
a 30 percent disability rating for chronic sinusitis have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 
6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements regarding the 
Veteran's chronic sinusitis increased rating claim were 
partially fulfilled in a September 2007 letter, which 
informed the Veteran that he must show that his service-
connected disability had worsened in order to receive an 
increased disability rating.  Thereafter, a July 2008 letter 
explained the criteria for an increased disability rating per 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
2008), and the Veteran's claim was subsequently readjudicated 
as reflected by a November 2008 supplemental statement of the 
case.  Additionally, at his VA examination the Veteran 
discussed his sinusitis symptomatology.  Likewise, the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that a reasonable person, such as the Veteran, 
would know what was necessary to substantiate his claim, such 
that the notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's VA and private treatment records have been 
obtained, and the Veteran was provided with an appropriate VA  
examination during the pendency of the instant claim.  
Additionally, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  Furthermore, the 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 

II. Increased Rating

The Veteran contends that the current severity of his 
service-connected chronic sinusitis entitles him to an 
increased disability rating.  The Veteran, who served in 
combat during the Korean Conflict, is service-connected for 
his chronic sinusitis as the result of an in-service grenade 
explosion, which pierced his eye and sinuses.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Under the provisions of Diagnostic Code 6513, which outlines 
the rating criteria for chronic maxillary sinusitis, a 
noncompensable evaluation is warranted where sinusitis is 
detected by x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 
6513.  A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating is assigned for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  Id.

The relevant medical evidence of record includes a June 2007 
private treatment record that the Veteran was prescribed 
antibiotics for acute maxillary sinusitis.  A July 2007 
private treatment record reflects that the Veteran again 
sought treatment for acute maxillary sinusitis and was 
prescribed antibiotics.  A September 2007 private treatment 
record reflects that the Veteran reported sinus congestion.

The Veteran underwent a VA examination to evaluate the 
severity of his sinusitis in October 2007.  During the 
examination, the Veteran reported having two incapacitating 
episodes of sinusitis per year, requiring four to six weeks 
of antibiotic treatment, as well as two non-incapacitating 
episodes of sinus pain lasting seven to fourteen days.  At 
the time of the examination, the Veteran was experiencing 
nasal congestion and sinus pain, and he reported frequent 
breathing difficulty.  The examiner noted that there was 
tenderness over the area of the Veteran's maxillary sinuses, 
as well as permanent hypertrophy of the turbinates from 
bacterial rhinitis.  The examiner also noted that the Veteran 
was not currently employed, as he had retired from his career 
as a farmer, and that he had not had any sinus surgeries.

The Veteran's private treatment records reflect that he 
sought treatment for sinusitis four times within the month of 
May 2008.  During his first visit, the Veteran was diagnosed 
with acute maxillary sinusitis and was prescribed 
antibiotics.  Approximately one week later, the Veteran was 
again treated for sinusitis, which he reported was somewhat 
improved by his antibiotic treatment.  Approximately another 
week later, the Veteran was again treated for sinusitis, and 
his treatment record reflects that he was still taking 
antibiotics at that time.  The following week, the Veteran's 
sinusitis was noted to be resolved, and his antibiotics were 
discontinued; however, he was prescribed a nasal spray for 
allergic rhinitis as the Veteran was still reporting sinus 
problems.

The Veteran's private treatment records further reflect that 
he was treated for acute sinusitis twice in January 2009, 
initially with an oral antibiotic, and in a follow-up 
appointment, the Veteran was administered an antibiotic by 
injection.  Additionally, the Veteran reported sinus 
congestion twice in February 2009.  A June 2009 private 
treatment record reflects the Veteran's treatment for 
maxillary sinusitis, for which he was again prescribed 
antibiotics.

In July 2009, the Veteran testified at a Board hearing, 
during which he reported his frequent sinus problems and 
antibiotic treatment.

After reviewing all of the evidence of record and weighing 
all of the evidence in its totality, the Board finds that the 
Veteran's current disability picture is more nearly 
approximated by a 30 percent disability evaluation.  While 
the Veteran reported only two incapacitating episodes and two 
non-incapacitating episodes of sinusitis per year at his VA 
examination, the evidence of record reflects the Veteran's 
chronic sinusitis causes him difficulty functioning, and he 
has received repeated and lengthy antibiotic treatments for 
his condition over the rating period on appeal.  Thus, after 
careful consideration of the Veteran's lay statements, as set 
forth in his submitted statements and hearing testimony, and 
resolving all reasonable doubt in the Veteran's favor, a 30 
percent disability rating is awarded.  However, as the 
Veteran's sinus condition has never been treated surgically, 
the Board concludes that a 50 percent rating is not 
appropriate.

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
chronic sinusitis reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
is currently retired after a career as a farmer, and there is 
no evidence reflecting that the Veteran has ever been 
hospitalized for his sinus condition or undergone sinus 
surgery.  Thus, the Board concludes that the Veteran's left 
leg varicose veins have not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A 30 percent rating for chronic sinusitis is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The Board finds that further development regarding the 
Veteran's bilateral hearing loss and tinnitus service 
connection claims is warranted before the claims may be 
adjudicated on its merits.  

As referenced above, the Veteran served during the Korean 
Conflict and was injured by a grenade explosion.  Moreover, 
when the Veteran filed his service connection claims for 
hearing loss and tinnitus, he alleged that his hearing 
disabilities were the result of the acoustic trauma he 
experienced from this grenade explosion.

The Veteran was afforded a VA audio examination in September 
2007, during which the Veteran was diagnosed with both 
tinnitus and hearing loss for VA purposes.  An opinion 
regarding the etiology of the Veteran's hearing loss was not 
offered in the corresponding report, but in a January 2008 
addendum to the report, the VA examiner stated that it was 
less likely than not that the Veteran's hearing loss and 
tinnitus were related to service, citing the lack of evidence 
of hearing loss in service or shortly after service, as well 
the Veteran's failure to specifically report that he was 
exposed to a grenade explosion while in service during his VA 
examination.  

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).

Therefore, the Board finds that a remand is necessary in this 
case as the VA examiner's opinion is inadequate.  As 
referenced supra, the lack of evidence of hearing loss in 
service or shortly thereafter is not determinative of whether 
the currently diagnosed disability is attributable to 
service.  See id.  Therefore, a new opinion should be 
obtained to determine whether the Veteran's currently 
diagnosed hearing loss and tinnitus are attributable to his 
documented in-service acoustic trauma, including exposure to 
a nearby grenade explosion, after consideration that the 
Veteran's lack of hearing loss in service or shortly 
thereafter is not determinative of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should send the Veteran's 
claims folder to the examiner who 
conducted the September 2007 VA audio 
examination and who prepared the January 
2008 addendum to the examination (or if 
the examiner is no longer available, a 
suitable replacement) to request that she 
prepare an addendum to her report.  

The examiner is asked to express an 
opinion as to whether the Veteran's 
bilateral hearing loss and tinnitus 
disabilities are at least as likely as not 
(i.e., a 50 percent or greater 
possibility) related to the Veteran's 
noise exposure during military service, 
including the grenade blast which caused 
him to sustain facial injuries, or to any 
other incident of service. 

The examiner must state whether the 
Veteran reports a continuity of hearing 
problems since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion, and is also 
advised that the absence of a hearing loss 
disability at the time of discharge from 
service or shortly after his discharge 
from service is not detrimental to the 
Veteran's claim.

2.  Once the above-requested development 
has been completed, the Veteran's claims 
must be readjudicated.  If the decisions 
remain adverse to the Veteran, he and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


